DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 03/08/2021, is acknowledged.  Amendments to the specification have been entered.  Supplementary amendments to the claims, filed 04/01/2021 is also acknowledged and have been entered.  
Claims 188 and 190-217 (as filed 04/01/2021) are pending in this action.  Claim 189 has been cancelled.  Claim 1-187 have been cancelled previously.  Claims 188 and 190-217 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Any rejection or objection not reiterated in this action is withdrawn.

Priority
This application is a continuation of U.S. Patent Application No. 16/646,866, filed March 12, 2020, which is a 371 of PCT/US2018/051579, filed September 18, 2018, which claims benefit of provisional U.S. Application No. 62/561,629, filed September 21, 2017, and provisional U.S. Application No. 62/564,951, filed September 28, 2017.  

Terminal Disclaimer
The terminal disclaimer, filed 03/08/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted 17/074,383, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Information Disclosure Statement
The information disclosure statement, filed 03/08/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as unit dosage forms (i.e., capsules/tablets) comprising claimed compounds in claimed amounts.  Applicant teaches that compositions as instantly claimed can be used for making small capsules with high loading capacity of valbenazine ditosylate as the active agent (i.e., at least 30 wt% of the entire composition) that are suitable for oral administration and allow minimizing the difficulty of swallowing said tablets/capsules by the patient having neurological and psychiatric diseases and disorders such as hyperkinetic movement disorders, schizophrenia, and mood disorders.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 188 and 190-217 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615